BARHAM, Justice.
The defendant, after trial by jury, was convicted of distribution of a controlled dangerous substance to-wit, marijuana, in violation of La.R.S. 40:966. He was sentenced to two years at hard labor in the custody of the Department of Corrections and was given a suspended fine of $2,500.-00.
On this appeal he urges error in the trial court’s ruling that an envelope, purportedly containing marijuana, was admissible in evidence. The objection was based1 on the challenge to the predicate establishing chain of custody. The only argument made in regard to this alleged error is that the marijuana, after delivery to a chemical laboratory for testing, remained in that laboratory for approximately five months before an analysis was made. It is not urged that a proper analysis could not be made after this delay; it is not urged that the delay in making the analysis denied speedy trial; it is not even urged that the marijuana was tampered with during this period of time.
The per curiam of the trial judge, which contains the only information relevant to the complaint which we have in the record before us, states that the marijuana was placed in a package, sealed, and delivered to the laboratory for testing; that the marijuana remained in the sealed package until removed by the laboratory technician; and that there was no showing that the marijuana had been removed from the package in the interim.
We agree with the trial court that the State satisfactorily established the chain of custody of the evidence to make it admissible at the trial of the case.
The conviction and sentence are affirmed.